Citation Nr: 0212467	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of service connection for chronic 
fatigue syndrome as due to an undiagnosed illness, which was 
severed in an August 1999 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1991 to 
January 1992.  She had service in the Southwest Asia theater 
of operations during the Persian Gulf War from September 17, 
1991 to December 13, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which severed 
service connection for chronic fatigue syndrome due to an 
undiagnosed illness, finding clear and unmistakable error 
(CUE) in the original grant of service connection (in March 
1995).  The veteran entered notice of disagreement with the 
August 1999 severance decision in December 1999; the RO 
issued a statement of the case in October 2001; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in October 2001.  

In a March 1999 rating decision, the RO denied the following 
claims: service connection for atopic dermatitis, rosacea, 
acneiform dermatitis, and steroid folliculitis (claimed as 
skin rashes) as due to undiagnosed illnesses; service 
connection for immune system disorder, including autoimmune 
thyroid disease (thyroiditis) due to undiagnosed illnesses; 
service connection for neurologic disorder (claimed as 
central and peripheral nervous system damage, toxic brain 
syndrome, and multiple chemical sensitivities due to 
petrochemical poisoning); service connection for 
gynecological disorder due to undiagnosed illness; service 
connection for urologic disorder due to undiagnosed illness; 
service connection for psychiatric disorder due to 
undiagnosed illness; and entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  The veteran was notified of this 
decision by letter from the RO issued on March 16, 1999.  The 
veteran asserted in a September 2001 VA Form 9 and at the 
March 2002 personal hearing before the undersigned member of 
the Board that her notations ("contesting your decision") 
on a January 2000 letter from the RO (which referred to the 
August 1999 severance decision) constituted notice of 
disagreement with the March 1999 rating decision denials.  
The RO should take any appropriate action warranted with 
regard to the veteran's contentions.    


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claim addressed in this 
decision in order to assist her in substantiating her claim 
for restoration of VA compensation benefits.

2.  A March 1995 rating decision that awarded the veteran 
service connection for chronic fatigue syndrome due to an 
undiagnosed illness was not reasonably supported by the 
evidence then of record; at the time of the March 1995 rating 
decision, the veteran's chronic fatigue, first documented 
several years after separation from the veteran's last period 
of active military service, was attributed by physicians to a 
known clinical diagnosis of chronic fatigue syndrome; the 
competent medical evidence of record in March 1995 did not 
demonstrate a medical nexus between the post-service chronic 
fatigue syndrome and the veteran's military service. 

3.  In a June 1999 rating decision, the RO proposed to sever 
service connection for chronic fatigue syndrome due to an 
undiagnosed illness (based on CUE in the March 1995 rating 
grant of service connection), and notified the veteran of the 
proposed action. 

4.  Severance of service connection for chronic fatigue 
syndrome due to an undiagnosed illness was accomplished by an 
August 1999 rating decision, with severance effective 
November 1, 1999, and the veteran appealed this decision.

5.  During the period before March 1, 2002, the veteran's 
chronic fatigue was manifested by symptoms attributed by 
physicians to a known diagnosis of chronic fatigue syndrome, 
and the competent medical evidence of record did not 
demonstrate a medical nexus between the post-service chronic 
fatigue syndrome and military service.

6.  From March 1, 2002, the veteran's chronic fatigue 
syndrome is considered by liberalizing legislation to be a 
medically unexplained chronic multisymptom illness for which 
service connection as an undiagnosed illness may be granted.  


CONCLUSIONS OF LAW

1.  The March 1995 rating decision which granted service 
connection for chronic fatigue syndrome due to an undiagnosed 
illness was clearly and unmistakably erroneous, and the 
August 1999 rating decision severing service connection for 
chronic fatigue syndrome due to an undiagnosed illness was 
proper.  38 U.S.C.A. §§ 1110, 1117, 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.303, 3.317 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

2.  For the period prior to March 1, 2002, restoration of 
service connection for chronic fatigue syndrome due to an 
undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.105, 3.303, 3.317 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

3.  For the period from March 1, 2002, restoration of service 
connection for chronic fatigue syndrome due to an undiagnosed 
illness is warranted.  38 U.S.C.A. §§ 1110, 1117, 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 
3.303, 3.317 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the proposal to sever service connection, the rating 
severing service connection, and the statement of the case, 
the RO advised the appellant of the basis for the severance 
of service connection for chronic fatigue syndrome due to an 
undiagnosed illness.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  The 
appellant has submitted various private hospitalization 
medical records and letters in support of her claim.  The 
veteran presented testimony and oral argument at a March 2002 
personal hearing before the undersigned member of the Board.  
VA afforded the veteran a compensation examination for 
chronic fatigue syndrome.  

In the June 1999 (proposal to sever) an August 1999 
(severance) rating decisions, the RO informed the veteran 
that the issue was severance of service connection for 
chronic fatigue syndrome due to an undiagnosed illness, based 
on clear and unmistakable error under the provisions of 
38 C.F.R. § 3.105(d).  The body of the decisions explained to 
the veteran that the CUE was in the March 1995 rating 
decision which granted service connection for chronic fatigue 
syndrome due to an undiagnosed illness, and advised the 
veteran of the regulations pertaining to service connection, 
including as due to an undiagnosed illness.  The statement of 
the case (and decision review officer decision) styled the 
issue as whether the August 1999 decision to sever service 
connection was in error.  The statement of the case informed 
the veteran of the service connection regulations, including 
the provisions for compensation for certain disabilities due 
to undiagnosed illnesses.  While the Board, at the March 2002 
personal hearing, characterized the issue as whether there 
was CUE in an August 1999 rating decision, rather than 
restoration or the propriety of the severance of service 
connection, the Board finds that there was  no prejudice to 
the veteran by such characterization of the issue.  By 
informing the veteran that the issue was CUE, the veteran was 
actually advised of a higher standard regarding error in an 
August 1999 rating decision on appeal than was in fact the 
case in the Board's de novo appellate review of the August 
1999 severance decision.  The proposed rating decision and 
rating decision properly informed the veteran that the issue 
was one of severance of service connection.  The statement of 
the case styled the issue so as to address the propriety of 
the severance decision.  The proposed rating decision, rating 
decision, and statement of the case informed the veteran of 
the legal requirements to establish service connection, 
including as due to an undiagnosed illness, and of the 
provisions regarding the merit-based application of 
reasonable doubt.  The veteran has at all times argued her 
case for restoration of service connection on the merits and 
has not been misled into addressing questions of CUE (as 
opposed to simply error to which the veteran disagreed) in 
the August 1999 severance decision on appeal.  For example, 
at the personal hearing the veteran read a statement that had 
been prepared prior to the Board hearing that addressed the 
history of symptoms during and after service, and argued for 
either direct service connection or service connection as due 
to an undiagnosed illness; the veteran was not mislead into 
addressing any questions of CUE in the August 1999 rating 
decision.  For these reasons, the Board finds that the 
veteran has not been prejudiced by the previous 
characterization of the issue nor by the Board's current 
decision on the merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II.  Severance of Service Connection

In a March 1995 rating decision, the RO granted service 
connection for chronic fatigue syndrome due to an undiagnosed 
illness.  At the time of that rating decision,  the veteran's 
fatigue, first documented several years after separation from 
the veteran's last period of active military service, was 
manifested by symptoms attributed by physicians to a known 
clinical diagnosis of chronic fatigue syndrome.  

Service connection will be severed only where evidence 
establishes that the original grant of service connection was 
clearly and unmistakably erroneous, the burden of proof being 
upon the Government.  38 C.F.R. § 3.105(d).  Severance of 
service connection may be accomplished only after proper 
notification to the veteran with an opportunity to respond 
with additional evidence or argument.  38 C.F.R. 
§ 3.105(d).  If a previous decision is reversed for CUE, the 
corrected decision is effective as if made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).  In this case, in a 
June 1999 rating decision, the RO proposed to sever service 
connection for chronic fatigue syndrome due to an undiagnosed 
illness (based on CUE in the March 1995 rating grant of 
service connection, and in accordance with 38 C.F.R. 
§ 3.105(d)), and properly notified the veteran of the 
proposed action.  The August 1999 rating decision on appeal 
severed service connection for chronic fatigue syndrome due 
to an undiagnosed illness, with severance effective 
November 1, 1999, and the veteran appealed this decision.  
The Board finds that the RO has satisfied the procedural 
requirements imposed by 38 C.F.R. § 3.105(d) to sever service 
connection. 

The applicable regulation provides that previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
CUE, the prior decision will be reversed or amended.  38 
C.F.R. 
§ 3.105(a).  The United States Court of Appeals for Veterans 
Claims (Court) has set forth a three-pronged test to 
determine whether CUE is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (that is, more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied.  Second, the error 
must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made."  Third, a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

The evidence of record at the time of the March 1995 rating 
decision to grant service connection included evidence of a 
medical diagnosis of "chronic fatigue syndrome."  The 
controlling regulation in March 1995 provided that 
compensation for undiagnosed illnesses for Persian Gulf 
veterans was payable only for illnesses which "[b]y history, 
physical examination, and laboratory tests cannot be 
attributed to any know clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(ii) (1995).  

The competent medical evidence of record at the time of the 
March 1995 rating decision did not otherwise demonstrate a 
medical nexus between the post-service chronic fatigue 
syndrome and military service to provide a basis to establish 
direct service connection for chronic fatigue syndrome.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A June 1995 VA 
discharge summary of hospitalization, for example, included 
the diagnosis of chronic fatigue syndrome "of unclear 
etiology or diagnostic work-up."  A July 1995 VA examination 
report also reflects a diagnosis of chronic fatigue syndrome, 
and the veteran was diagnosed with other non-service-
connected disorders.  

The Board finds that the March 1995 rating decision involved 
CUE in misapplication of the law and regulations governing 
service connection on a presumptive basis as due to an 
undiagnosed illness; the March 1995 rating decision 
erroneously granted service connection for chronic fatigue 
syndrome as due to an undiagnosed illness when chronic 
fatigue syndrome was at that time a medical diagnosis of 
disability, and there was medical evidence of record of such 
a diagnosis.  Had this error not been made, the outcome would 
have been changed in that service connection would not have 
been granted.  Further, it is the correct application of 
statute and regulatory provisions in existence at the time of 
the March 1995 rating which lead to the conclusion that 
service connection was erroneously granted.  Based on a 
review of the evidence of record extant at the time of the 
March 1995 rating decision, the Board finds that the March 
1995 RO rating decision which granted service connection for 
chronic fatigue syndrome due to an undiagnosed illness was 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 
1117; 38 C.F.R. §§ 3.105.  As the March 1995 grant of service 
connection for chronic fatigue syndrome due to an undiagnosed 
illness contained CUE, the Board finds that the August 1999 
rating decision severing service connection for chronic 
fatigue syndrome due to an undiagnosed illness was proper.  
38 C.F.R. § 3.105(a), (d). 

III.  Restoration of Service Connection

As the analysis above reflects, during the period before 
March 1, 2002, the veteran's fatigue was manifested by 
symptoms attributed by physicians to a known diagnosis of 
chronic fatigue syndrome rather than to an undiagnosed 
illness, and the competent medical evidence of record did not 
demonstrate a medical nexus between the post-service chronic 
fatigue syndrome and military service.  For this reason, the 
Board finds that, for the period prior to March 1, 2002, 
restoration of service connection for chronic fatigue 
syndrome due to an undiagnosed illness is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.105, 3.303, 3.317 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

For the period from March 1, 2002, however, the veteran's 
chronic fatigue syndrome is considered by liberalizing 
legislation to be a medically unexplained chronic 
multisymptom illness for which service connection as an 
undiagnosed illness may be granted.  On December 27, 2001, 
the President signed into law H.R. 1291, the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976, which contains, among other things, 
new provisions relating to Persian Gulf veterans.  Section 
202 of this statute expanded compensation availability for 
Persian Gulf veterans to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome, as well as 
any diagnosed illness that the VA Secretary determines by 
regulation to be service connected.  These changes in law 
became effective on March 1, 2002.  Based on this 
liberalizing legislation, for the period from March 1, 2002, 
the Board finds that restoration of service connection for 
chronic fatigue syndrome due to an undiagnosed illness is 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.303, 
3.317 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


ORDER

As severance of service connection in August 1999 for chronic 
fatigue syndrome due to an undiagnosed illness was warranted, 
for the period prior to March 1, 2002, restoration of service 
connection for chronic fatigue syndrome due to an undiagnosed 
illness is denied.

Service connection for chronic fatigue syndrome due to an 
undiagnosed illness is restored for the period beginning 
March 1, 2002. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

